FILED
                             NOT FOR PUBLICATION                            JUL 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SUE CHAI ZHENG, a.k.a. Xue Chai                  No. 08-72776
Zheng,
                                                 Agency No. A077-957-602
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Sue Chai Zheng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying her second motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion the BIA’s denial of a motion to reopen. Lin v.

Holder, 588 F.3d 981, 984 (9th Cir. 2009). We deny the petition for review.

      The BIA did not abuse its discretion by denying Zheng’s motion to reopen

as untimely and numerically barred, see 8 C.F.R. § 1003.2(c)(2), and Zheng failed

to demonstrate that there has been a material change in circumstances in China

with respect to the enforcement of the family planning policy in order to qualify

for the regulatory exception to these rules, see Lin, 588 F.3d at 988-89; see also He

v. Gonzales, 501 F.3d 1128, 1132 (9th Cir. 2007) (a change in personal

circumstances does not establish changed country conditions). We reject Zheng’s

contention that the BIA failed to consider all the evidence because she has not

overcome the presumption the BIA reviewed the record. See Fernandez v.

Gonzales, 439 F.3d 592, 603 (9th Cir. 2006); Lin, 588 F.3d at 987 (the BIA does

not need to refute every piece of evidence submitted).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-72776